UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) of the SECURITIES EXCHANGE ACT OF 1934 Date of Event Requiring Report: September 3, 2010 COMCAM INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 000-51763 (Commission File Number) 23-2976562 (IRS Employer Identification Number) D on Gilbreath , Chief Executive Officer 1140 McDermott Drive, Suite 200, West Chester, Pennsylvania 19380 (Address of principal executive offices) (610) 436-8089 (Registrants telephone number, including area code) N/A (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5 .02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers (b) Effective September 3, 2010, the board of directors of ComCam International, Inc. (the Corporation) accepted the resignation of Albert White as a director of the Corporation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ComCam International, Inc. Date By: /s/ Don Gilbreath September 7, 2010 Name: Don Gilbreath Title: Chief Executive Officer
